                                            Case 5:20-cv-09415-BLF Document 30 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                         UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11      KEN COOPER,                                                   Case No. 20-09415 BLF (PR)
                                  12                          Plaintiff,                                ORDER GRANTING DEFENDANTS’
Northern District of California




                                                                                                        MOTION FOR EXTENSION OF
 United States District Court




                                  13                 v.                                                 TIME TO FILE MOTION FOR
                                                                                                        SUMMARY JUDGMENT
                                  14      KATHLEEN ALLISON, et al.,
                                  15                         Defendants.                                (Docket No. 28)

                                  16

                                  17

                                  18             Plaintiff, a state inmate filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against personnel at the California Department of Corrections and
                                  20   Rehabilitation (CDCR) and San Quentin State Prison, where he was formerly housed.
                                  21   Dkt. No. 1. On June 14, 2021, the Court found the complaint, liberally construed, stated
                                  22   cognizable claims, and ordered the matter served on Defendants. Dkt. No. 16. Defendants
                                  23   were directed to file a dipositive motion or notice regarding such motion. Id. Defendants
                                  24   have filed a motion requesting an extension of time to file a motion for summary
                                  25   judgement. Dkt. No. 28.
                                  26             Having shown good cause, Defendants’ motion is GRANTED. Defendants shall
                                  27   file a motion for summary judgment no later than December 13, 2021, which is an
                                       Order of Extension of Time to File Motion for Summary Judgment
                                  28   PRO-SE\BLF\CR.20\09515Cooper_eot_MSJ
                                            Case 5:20-cv-09415-BLF Document 30 Filed 09/07/21 Page 2 of 2




                                   1   extension of 90 days from the original deadline of September 14, 2021. Plaintiff’s
                                   2   opposition to Defendants’ motion shall be filed no later than twenty-eight (28) days from
                                   3   the date Defendants’ motion is filed. Defendants shall file a reply brief no later than
                                   4   fourteen (14) days after Plaintiff’s opposition is filed.
                                   5             This order terminates Docket No. 28.
                                   6             IT IS SO ORDERED
                                   7   Dated: __September 7, 2021__                                     ________________________
                                                                                                        BETH LABSON FREEMAN
                                   8
                                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Extension of Time to File Motion for Summary Judgment
                                  27   PRO-SE\BLF\CR.20\09415Cooper_eot_MSJ


                                  28
